DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on May 08, 2020.
 	
 	Claims 1-20 are pending.


Claim Objections
Claim 17-20 are objected to because of the following informalities:  Claim 17 recites “deleting the at least a first copy of the application image and the container” but however should read “deleting the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	For the purpose of examination, the Examiner will interpret the limitation as “starting the selected copy of the container of the selected copy of the requested application image” and “starting the application of the selected copy of the requested application image”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120).
 	As to Claim 1, Nascimento discloses a computer-implemented method comprising: providing a data center comprising: 
(Nodes 720 and 730, Figure 7) hosting a plurality of application images for one or more applications (Images contained in Containers 726 and 736, Figure 7; Paragraph 0177), respective application images being stored in a corresponding stored container that is instantiated when a requested application image is requested for a data center job (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	a plurality of container cloud managers on respective manager hosts, wherein the plurality of container cloud managers manage resources of the data center and maintain respective instances of a master database (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158), the master database (Database 713, Figure 7) instances comprising application image information, host information, and container information (Software Application Image and Container and host state information. Paragraph 0160), the application image information comprising, for respective applications of the one or more applications, an application name and a host location where images of the respective application are stored, the host information comprising names of at least a portion of the plurality of hosts and computing resource capabilities of respective hosts, and the container information comprising, for respective containers of a plurality of containers, a host location of the container and an identifier of an application image which the respective container is packed to (Database 713 comprises the software application image, software application container comprising the image and host information where the software application will be executed and information of the hosts resources and state monitored by Monitor 719. Paragraphs 0158- 0160); and 
 	a job scheduler, wherein the job scheduler and a container cloud manager of the plurality of container cloud managers form a job management platform of the data center (Scheduler 715, Controller 717, etc, form a job management platform for Vehicular Network 700. Paragraphs 0158-0160). 
 	However, Nascimento does not expressly disclose a replication manager (Data Replication Manager 102, Figure 1), wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information; and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager.
 	Salour, in the same field of endeavor, teaches a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information (Data Replication Manager 102 can be configured to monitor and control replications of data transactions initiated on an initial master Data Server 110 comprising the master database instance to secondary Data Servers 120 and 130 comprising the second container cloud manager and replicated database comprising the application image and container information and host information, Figure 1; Column 7 Lines 1-24); and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager (Data Replication Manager 102 replicates database on initiated on an initial master Data Server 110 to secondary Data Servers 120 and 130, Figure 1; Column 7 Lines 1-24).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined data center as disclosed by Nascimento with a replication manager as taught by Salour.  The motivation would have been to provide database security via replication and reduce the processing load of accessing a single master database.

 	As to Claim 2, Nascimento-Salour teach the method as previously discussed in Claim 1.  Nascimento further teaches receiving a request to generate an application image of a first application of the one or more applications (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	building the application image of the first application and storing the application image in a container (The application is built and stored in a container. Paragraph 0152); 
 	storing a copy of the application image of the first application and its respective container on each of multiple hosts of the plurality of hosts (Copies of the same software container may be distributed to all network nodes on which the "Job" is to run. Paragraph 0160); 
 	receiving a request to initiate a first job on a selected copy of the application image on a host of the multiple hosts; starting the container of the requested application image; starting the application of the requested application image; and starting the requested first job on the application and on the host of the multiple hosts (When all software container images required by a node for a given Job are available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).

Claim 3, Nascimento-Salour teach the method as previously discussed in Claim 1.  Nascimento further teaches submitting a requested job to the job management platform wherein when the requested job is accepted, the requested job becomes a pending job and wherein the running job runs in multiple containers (As the requested job becomes a pending job, the state of the requested job after received and before the start of execution is considered the pending state of the job. Paragraph 0180).  
	
	As to Claim 4, Nascimento-Salour teach the method as previously discussed in Claim 1. Nascimento further teaches wherein the multiple containers of the running job are located on different hosts of the data center (Paragraphs 0160 and 0173).

 	As to Claim 6, Nascimento-Salour teach the method as previously discussed in Claim 1. Salour further teaches wherein replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 8, Nascimento-Salour teach the method as previously discussed in Claim 1. Nascimento further teaches wherein a maximum of three copies of the application image and the container are stored (Nascimento teaches wherein copies of the software container may be distributed to all network nodes and the disclosure defines the amount of nodes as being unlimited and a design choice.  Therefore limiting the amount of copies to 3 nodes is within the scope of Nascimento’s invention. Paragraph 0160).

Claim 10, Nascimento-Salour teach the method as previously discussed in Claim 1. Nascimento further teaches receiving a request to initiate a first job on a selected at least a second copy of the application image on a host of the multiple hosts (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216);
 	starting the container of the requested application image; starting the application of the requested application image; and starting the requested first job on the application and on the host of the multiple hosts (When the software container image required by a node for a given Job is available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).

 	As to Claim 14, Nascimento-Salour teach the non-transitory computer readable media as discussed in Claim 11. Salour further teaches a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information (Data Replication Manager 102 can be configured to monitor and control replications of data transactions initiated on an initial master Data Server 110 comprising the master database instance to secondary Data Servers 120 and 130 comprising the second container cloud manager and replicated database comprising the application image and container information and host information, Figure 1; Column 7 Lines 1-24); and wherein the program code is executable to cause the computing system to perform operations comprising: replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud (Data Replication Manager 102 replicates database on initiated on an initial master Data Server 110 to secondary Data Servers 120 and 130, Figure 1; Column 7 Lines 1-24).

 	As to Claim 15, Nascimento-Salour teach the non-transitory computer readable media as discussed previously in Claim 14. Salour further teaches 	wherein the replicating is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 16, Nascimento-Salour teach the non-transitory computer readable media as discussed previously in Claim 15. Salour further teaches asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) and in further view of Zhao (U.S. PGPub. No. 2015/0052254).

 	As to Claim 5, Nascimento-Salour teach the method as previously discussed in Claim 4.  However, Nascimento-Salour fail to teach wherein the running job on multiple containers located on different hosts of the data center is terminated and reconfigured to run on multiple containers on the same host of the data center.
 	Zhao, in the same field of endeavor, teaches wherein the running job on multiple containers located on different hosts of the data center is terminated and reconfigured to run on multiple (Multiple virtual machines located on different hosts are terminated and migrated to a same destination physical machine. Paragraph 0055).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the data center as taught by Nascimento-Salour with terminating and reconfiguring multiple containers on a same host as taught by Zhao.  The motivation would have been to achieve load balancing in the data center.
 	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) and in further view of Souder (U.S. Patent No. 5,937,414).

 	As to Claims 7 and 16, Nascimento-Salour teach the method as previously discussed in Claim 6. However, Nascimento-Salour fail to teach asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager.
 	Souder, in the same field of endeavor, teach asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the data center as taught by Nascimento-Salour with asynchronously replicating database data as taught by Souder.  The motivation would have been to allow for a different type of replication of data to increase data migration and overall system efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Salour (U.S. Patent No. 10/021,120) and in further view of Katayama (U.S. PGPub. No. 2015/0154042).

 	As to Claim 9, Nascimento-Salour teach the method as previously discussed in Claim 1. However, Nascimento-Salour fail to teach assigning a time to live value to at least a first copy of an application image of the plurality of application images and its respective container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and its container.
 	Katayama, in the same field of endeavor, teach assigning a time to live value to at least a first copy of an application image of the plurality of application images and its respective container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and its container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the data center as taught by Nascimento-Salour with assigning a TTL as taught by Katayama.  The motivation would have been to keep copies of the applications fresh and more up to date.

Claim 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Katayama (U.S. PGPub. No. 2015/0154042).

 	As to Claim 13, Nascimento teaches the non-transitory computer readable medium as discussed in Claim 11.  However, Nascimento does not expressly disclose assigning a time to live value to at least a 
 	Katayama, in the same field of endeavor, teaches assigning a time to live value to at least a first copy of the application image and the container; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and the container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the data center as taught by Nascimento with assigning a TTL as taught by Katayama.  The motivation would have been to keep copies of the applications fresh and more up to date.

 	As to Claim 17, Nascimento discloses a system for managing a data center comprising: a plurality of hosts for hosting a plurality of application images for one or more applications, respective application images being stored in a corresponding stored container that is instantiated when a requested application image is requested for a data center job (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	a container cloud manager on a manager host of the data center, wherein the container cloud manager manages resources of the data center and comprises a database; a job scheduler, wherein the job scheduler and container cloud manager form a job management platform of the data center, wherein the job management platform manages jobs running in containers in the data center (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158); 
 	at least one processor; and one or more memories in communication with the at least one processor and storing computer-executable instructions, that when executed by the at least one (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	building the application image of the first application and storing the application image in a container (The application is built and stored in a container. Paragraph 0152); 
 	storing a copy of the application image and the container on each of multiple hosts of the plurality of hosts (Copies of the same software container may be distributed to all network nodes on which the "Job" is to run. Paragraph 0160);  
 	starting the container of the requested application image; starting the application of the requested application image; starting the requested first job on the application and on the host of the multiple hosts; determining that the time to live value has been exceeded; and deleting the at least a first copy of the application image and the container (When all software container images required by a node for a given Job are available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).
 	However, Nascimento does not expressly disclose assigning a time to live value to at least a first copy of the application image and the container.
 	Katayama, in the same field of endeavor, teaches disclose assigning a time to live value to at least a first copy of the application image and the container (Terminal Management Server 3 deletes from the Storage Apparatus 5 the master image (or copy thereof) whose non-use period exceeds its threshold value. Paragraphs 0142-0144).
Nascimento with assigning a TTL as taught by Katayama.  The motivation would have been to keep copies of the applications fresh and more up to date.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento (U.S. PGPub. No. 2017/0366616) in view of Katayama (U.S. PGPub. No. 2015/0154042) and in further view of Salour (U.S. Patent No. 10/021,120).

 	As to Claim 18, Nascimento-Katayama teaches the system as previously discussed in Claim 17.
 	Nascimento further teaches a plurality of container cloud managers on respective manager hosts, wherein the plurality of container cloud managers manage resources of the data center and maintain respective instances of a master database (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158), the master database instances comprising application image information, host information, and container information, the application image information comprising, for respective applications of the one or more applications, an application name and a host location where images of the respective application are stored, the host information comprising names of at least a portion of the plurality of hosts and computing resource capabilities of respective hosts, and the container information comprising, for respective containers of a plurality of containers, a host location of the container and an identifier of an application image which the respective container is packed to (Database 713 comprises the software application image, software application container comprising the image and host information where the software application will be executed and information of the hosts resources monitored by Monitor 719. Paragraphs 0158- 0160).
 	However, Nascimento-Katayama fail to teach a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information; and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager.
 	Salour, in the same field of endeavor teaches a replication manager, wherein the replication manager replicates database data from the master database instance of a master container cloud manager, corresponding to a first container cloud manager of the plurality of container cloud managers, to the master database instance of at least a first replication container cloud manager, corresponding to a second container cloud manager of the plurality of container cloud managers, the replicated database data comprising the application image information, the host information, and the container information (Data Replication Manager 102 can be configured to monitor and control replications of data transactions initiated on an initial master Data Server 110 comprising the master database instance to secondary Data Servers 120 and 130 comprising the second container cloud manager and replicated database comprising the application image and container information and host information, Figure 1; Column 7 Lines 1-24); and replicating database data from the master database instance of the master container cloud manager to the master database instance of the replication container cloud manager (Data Replication Manager 102 replicates database on initiated on an initial master Data Server 110 to secondary Data Servers 120 and 130, Figure 1; Column 7 Lines 1-24).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined data center as disclosed by Nascimento-Katayama with a replication manager as taught by Salour.  The motivation would have been to provide database security via replication and reduce the processing load of accessing a single master database.

 	As to Claim 19, Nascimento-Katayama-Salour teach the system as previously discussed in Claim 18.  Salour further teaches wherein the replicating is carried out synchronously (Transactions are replicated and sent to each database before being carried out so that all transactions are implemented synchronously. Column 3, Lines 51-53).

 	As to Claim 20, Nascimento-Katayama-Salour teach the system as previously discussed in Claim 19.  Salour further teaches asynchronously replicating database data from the master database instance of the first replication container cloud manager to the master database instance of the second replication container cloud manager (Site 206 is configured to asynchronously propagate to site 204 changes made to copy 212. Figure 2; Column 4, Lines 50-53).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nascimento (U.S. PGPub. No. 2017/0366616).

Claim 11, Nascimento discloses one or more non-transitory computer-readable media having stored thereon program code, the program code executable by a computing system providing a data center comprising: 
 	a plurality of hosts (Nodes 720 and 730, Figure 7) hosting a plurality of application images for one or more applications (Images contained in Containers 726 and 736, Figure 7; Paragraph 0177), respective application images being stored in a corresponding stored container that is instantiated when a requested application image is requested for a data center job (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	a plurality of container cloud managers on respective manager hosts, wherein the plurality of container cloud managers manage resources of the data center and maintain respective instances of a master database (Cloud Managers, Controller 717, Scheduler 715, Monitor 719 manage the resources of the Vehicular Network 700 and maintain the master Database 713. Paragraph 0158), the master database instances comprising application image information, host information, and container information, wherein the container cloud managers manage resources of the data center (Database 713 comprises the software application image, software application container comprising the image and host information where the software application will be executed and information of the hosts resources monitored by Monitor 719. Paragraphs 0158- 0160); and 
 	a job scheduler, wherein the job scheduler and a container cloud manager of the plurality of container cloud managers form a job management platform of the data center (Scheduler 715, Controller 717, etc, form a job management platform for Vehicular Network 700. Paragraphs 0158-0160);
 	the program code being executable to cause the computing system to perform operations comprising: receiving a request to generate an application image of a first application of the one or (Orchestrator 710 determines if a job request for an application image to be run on the Nodes is instantiated. Figure 10; Paragraphs 0214-0216); 
 	building the application image of the first application and storing the application image in a container (The application is built and stored in a container. Paragraph 0152); 
 	storing a copy of the application image of the first application and its respective container on each of multiple hosts of the plurality of hosts (Copies of the same software container may be distributed to all network nodes on which the "Job" is to run. Paragraph 0160); 
 	receiving a request to initiate a first job on a selected copy of the application image on a host of the multiple hosts; starting the container of the requested application image; starting the application of the requested application image; and starting the requested first job on the application and on the host of the multiple hosts (When all software container images required by a node for a given Job are available locally, at the node, the node controller (e.g., a controller such as controllers 721, 731 of FIG. 7) may then evaluate the Job Description and start the execution of the software container. Paragraph 0180).

 	As to Claim 12, Nascimento discloses the non-transitory computer-readable media as previously discussed in Claim 11.  Nascimento further discloses submitting a requested job to the job management platform, wherein when the requested job is accepted, the requested job becomes a pending job (As the requested job becomes a pending job, the state of the requested job after received and before the start of execution is considered the pending state of the job. Paragraph 0180);  
 	monitoring the status of the pending job, wherein when the pending job is scheduled to run on a selected host, the pending job becomes a running job; and monitoring the status of the running job, wherein if the running job is completed to result in a completed job, the management platform (Monitor 719 monitors the status of software applications running on the nodes and stores status updates in Database 713. Paragraphs 0159-0160).

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456